NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4588-15T1

MATTHEW A. PELUSO,

        Plaintiff-Appellant/
        Cross-Respondent,

v.

MORTON BARNETT, individually,
and in his capacity as owner
of BARNETT REALTY; and BARNETT
REALTY,

     Defendants-Respondents/
     Cross-Appellants.
________________________________

              Argued May 23, 2018 — Decided June 26, 2018

              Before Judges Koblitz, Manahan and Suter.

              On appeal from Superior Court of New Jersey,
              Law Division, Hunterdon County, Docket No. L-
              0272-14.

              Matthew A. Peluso, appellant/cross-respondent,
              argued the cause pro se.

              Jerrold   Kamensky  argued   the  cause   for
              respondents/cross-appellants (Kamensky, Cohen
              & Riechelson, and Gerald B. Schenkman,
              attorneys; Gerald B. Schenkman and Jerrold
              Kamensky, on the brief).

PER CURIAM
      This matter arises out of a hotly-litigated landlord-tenant

relationship between plaintiff-lawyer and tenant, Matthew Peluso,

and   landlords,    Morton    Barnett,   aged    eighty-five,   and    Barnett

Realty.      We affirm on the appeal and cross-appeal.

      It all began in October 2012 when Hurricane Sandy toppled the

landlords' tree onto plaintiff's car, which was parked in the

apartment lot.      Plaintiff’s “totaled” car was left occupying one

of two dedicated parking spots in the small lot.             Plaintiff asked

for his $500 insurance deductible to be paid by defendants as a

condition for removing his car, which defendants declined.                After

a year and half and repeated requests that plaintiff remove the

vehicle from the premises, defendants had the car towed to a nearby

gas station.       In response, plaintiff sent a letter to the gas

station owner warning him not to discuss the car with defendants

or perform any work or maintenance on the vehicle and threatening

criminal charges.

      Upon    learning   of   plaintiff’s       letter,   defendants    served

plaintiff with an eviction notice.          In response to the eviction

notice, plaintiff paid all past due rent and sent a letter to

defendants threatening to file suit.            Plaintiff asked defendants

to return his vehicle or pay the $500 purchase price.                       When

defendants finally offered to pay $500, plaintiff declined the

offer, and filed a complaint alleging the following claims:                  (1)

                                     2                                 A-4588-15T1
breach of contract; (2) consumer fraud; (3) conversion and civil

theft; (4) property damage; (5) breach of contract – tenancy; (6)

common law fraud; and (7) wrongful eviction.

     After    suit   was   initiated,   plaintiff    evaded    defendants’

repeated attempts to schedule his deposition.           On December 11,

2014, the court ordered plaintiff to schedule his deposition on a

date of his choosing in February 2015.       Plaintiff did not comply

with this order and subsequently postponed multiple deposition

dates that had been noticed by defendants.            Plaintiff asserted

that the December 11, 2014 order was mooted by subsequent motions

that were filed by both parties in February 2015.

     On April 22, 2015, defendants filed a motion to compel

plaintiff’s deposition and additional discovery.         Plaintiff filed

a cross-motion, asking the court to (1) deny defendant’s motion

to compel; (2) compel defendants to produce their answers to

interrogatories and other relevant discovery; (3) schedule the

parties’     depositions    after   defendants      provided    responsive

discovery; and (4) award attorney fees. On May 7, 2015, defendants

filed a twenty-page reply brief, outlining the history of the

case, plaintiff’s failures to provide discovery and plaintiff’s

alleged violations of the Rules of Professional Conduct (RPC).

     On June 18, 2015, the court granted defendants’ motion to

compel plaintiff’s deposition and discovery.           The court ordered

                                    3                             A-4588-15T1
that plaintiff and defendants appear for deposition on July 10,

2015, and that plaintiff provide information “corroborating his

unavailability to attend prior depositions.”

     On July 9, 2015, plaintiff filed a motion seeking to: (1)

disqualify the court from any further involvement in this case;

(2) vacate the June 18, 2015 orders by the court; (3) quash

defendants’ July 10, 2015 deposition notice; (4) compel defendants

and their counsel to provide plaintiff with all information,

documentation and tangible things in their possession relevant to

this matter, including all alleged photographs, tape and video

recordings of plaintiff and all reports by the alleged private

investigators;        (5)    stay   all    depositions     pending     defendants’

compliance     with    the    prior     request;    (6)   reconsider    and   grant

plaintiff’s prior motion for a protective order; and (7) award

attorney fees.        On July 30, 2015, defendants filed a cross-motion

asking   the   court        to:   (1)   dismiss    plaintiff’s   complaint     with

prejudice; (2) award counsel fees; (3) compel discovery; and (4)

issue a summary contempt order against plaintiff.

     On September 16, 2015, the court entered an order dismissing

the complaint without prejudice and ordered plaintiff to appear

for a deposition within thirty days of the order as a precondition

to reinstate the complaint.             The court ordered defendants to give

plaintiff three dates to choose from for his deposition. We denied

                                           4                              A-4588-15T1
plaintiff's motion for leave to appeal this interlocutory order

on November 16, 2015.

     Plaintiff did not appear for his deposition.                 As a result,

defendants filed another motion on October 22, 2015, seeking to

dismiss   plaintiff’s    complaint     with    prejudice    for      failure      to

comply.     Plaintiff filed no timely substantive opposition to the

motion.

     Having    not   received   opposition,      the   court      informed     the

parties by letter on December 1, 2015, that the matter would be

decided on the adjourned December 4, 2015 return date.                Plaintiff

objected, requesting that he be given the opportunity to file

opposition and appear for oral argument.           Given the significance

of the motion and relief sought, the court carried the motion

again. The court granted defendants' motion to dismiss plaintiff’s

complaint with prejudice on December 23, 2015.

     Plaintiff filed for reconsideration of the dismissal, which

was granted by the motion court on March 14, 2016.                    The court

vacated the dismissal with prejudice, and instead mandated that

plaintiff    pay   $16,819.31   in   attorney’s    fees     and    costs     as    a

condition for reinstating the complaint. A judgment in that amount

was also entered against plaintiff.             The court denied without

prejudice     defendants'   requests     for    sanctions      for    frivolous

litigation pursuant to Rule 1:4-8, and that plaintiff be held in

                                     5                                  A-4588-15T1
contempt and referred to the ethics committee.     A May 16, 2016

order denied plaintiff’s subsequent motion for reconsideration of

the court's March 14, 2016 order and denied defendants' request

that plaintiff's conduct be reported to the Prosecutor and the

District XIII Ethics Committee.      Defendants filed a motion for

sanctions, contempt findings and misconduct referrals, which was

denied by the court on August 10, 2016 for the reasons placed on

the record on August 5.   Plaintiff appeals from the May 16, 2016

denial of further reconsideration.    Defendants cross-appeal from

the August 10, 2016 denial.

     We review an award of attorney's fees for abuse of discretion.

Noren v. Heartland Payment Sys., Inc., 448 N.J. Super. 486, 497

(App. Div. 2017).   Determinations regarding attorney's fees will

be disturbed "only on the rarest of occasions, and then only

because of a clear abuse of discretion."    Litton Indus., Inc. v.

IMO Indus., Inc., 200 N.J. 372, 386 (2009).

     A court may award attorney’s fees incurred in connection with

a motion to compel discovery pursuant to Rules 4:23-1(c) and 4:23-

2.   Rule 4:42-9(b) provides that an application for counsel fees

shall be supported by an affidavit addressing pertinent factors,

including those in RPC 1.5(a), and shall include the amount of

fees and disbursements sought.   RPC 1.5(a) states that a “lawyer’s

fee shall be reasonable" in all cases, not just fee-shifting cases.

                                 6                         A-4588-15T1
RPC 1.5(a) lists the eight “factors to be considered in determining

the reasonableness of a fee.”    The motion court carefully reviewed

each of the factors and placed its findings on the record.

     Plaintiff appeals from the denial of his motion to reconsider

the award of counsel fees.        We review the court's denial of

reconsideration for abuse of discretion.              Cummings v. Bahr, 295

N.J. Super. 374, 389 (App. Div. 1996).                Reconsideration is "a

matter within the sound discretion of the [c]ourt, to be exercised

in the interest of justice[.]" Palombi v. Palombi, 414 N.J. Super.

274, 288 (App. Div. 2010) (quoting D'Atria v. D'Atria, 242 N.J.

Super. 392, 401 (Ch. Div. 1990)).

     Governed by Rule 4:49-2, reconsideration is appropriate for

a "narrow corridor" of cases in which either the court's decision

was made upon a "palpably incorrect or irrational basis," or where

"it is obvious that the [c]ourt either did not consider, or failed

to appreciate the significance of probative, competent evidence."

Ibid. (quoting D'Atria, 242 N.J. Super. at 401).

     Judge   Michael   F.   O'Neill       exercised    great   patience   and

temperance throughout this overheated litigation.                He did not

abuse his discretion in denying reconsideration of the award of

counsel fees, nor in denying defendants' application for sanctions

or a judicial referral.       See Code of Judicial Conduct, Canon

3.15(B).   We affirm substantially for the thorough reasons placed

                                      7                             A-4588-15T1
on the record by Judge O'Neill on May 13 and August 5, 2016.    Any

remaining arguments made by the parties are without sufficient

merit to require a written discussion.   R. 2:11-3(e)(1)(E).

     Affirmed.




                               8                          A-4588-15T1